Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42, 46, 48.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3. Applicant is reminded of the proper language and format for an abstract of the disclosure.
4. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
5. The disclosure is objected to because of the following informalities:
i. Cross reference to foreign applications needs to be included at the beginning of the Specification.
	ii. Para. 0017, cm2 should be cm2.
6. Appropriate correction is required.

Claim Objections
7. Claims 12 and 20 are objected to because of the following informalities: 
	i. Regarding Claim 12, cm2 should be cm2.  
	ii. Regarding Claim 20, cm2 should be cm2.
8. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 5, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10. Regarding Claim 5, the terms "about 2 microJ" and “about 12 mW” are relative terms which render the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a definite standard for ascertaining the requisite degree, and one of ordinary skill in the art 
11. Regarding Claim 9, the terms "about 150 femtoseconds” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a definite standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner will be interpreting the claim by removing the “about” terms and going off of the exact values provided. 
12. Regarding Claim 17, the terms "about 150 femtoseconds” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a definite standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner will be interpreting the claim by removing the “about” terms and going off of the exact values provided. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13. Claims 11 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
14. Regarding Claim 11, “comprising using pulse energies between 0.1-100 microJ” is identical to verbiage used in the last line of Claim 7, and provides no further limitation to the method. 
15. Regarding Claim 19, “comprising using pulse energies between 0.1-100 microJ” is identical to verbiage used in the last line of Claim 15, and provides no further limitation to the method. 
  16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
17. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.

iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21. Claims 1, 3, 5, 7-9, 12-17, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dantus et al (US 20040089804, hereinafter Dantus), in view of BOURKE JR et al (20100016783, hereinafter Bourke).
22. Regarding Claim 1, Dantus teaches a laser beam delivery system comprising an amplified femtosecond (FS) laser device (abstract) coupled to a nonlinear optical parametric amplifier (NOPA) (“Preferred lasers include: the Hurricane model from Spectra Physics Inc., which is diode pumped and gives 0.8 mJ per pulse with sub-50 fs pulses at 1 kHz; and the CPA-2001+ model from Clark-MXR Inc., which gives 1.3 mJ per pulse with sub-150 fs pulses at 1 kHz, pumping a Clark-MXR Inc. non-collinear parametric amplifier (hereinafter "NOPA") which produces 0.2 mJ per pulse, and is capable of generating sub-20 fs pulses. This NOPA system can even produce pulses between 10 fs and 4.5 fs”), configured to select a FS laser wavelength and to amplify input amplified femtosecond (FS) laser pulses of from 700 to 2500 nm (Para. 0029, “The output pulse is typically 100 fs long with a central wavelength of out 790 nm”) to generate a single, parametrically amplified output FS pulse having a pulse energy of 

23. Regarding Claim 3, Dantus teaches the laser beam delivery system according to Claim 1, as shown above. Dantus does not teach wherein the NOPA is configured to parametrically amplify 760 nm pulses. However, in the art of photomodulation, Bourke teaches wherein a wavelength of 760 nm would be used (Para. 0007, “Maximum biological responses are occurring when irradiated at 620, 680, 760, and 820-830 nm”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dantus by Bourke, i.e. to run Dantus’s NOPA at a wavelength of 760 nm, since such a modification would provide the predictable result of Dantus’s laser system being able to provide further health applications and benefits.

24. Regarding Claim 5, Dantus modified by Bourke teaches the laser beam delivery system of Claim 1, wherein the NOPA is configured to provide a single output pulse of about 2 microJ pulse energy (Para. 0083, “Unless indicated otherwise, measurements were made with pulse energies of 0.4 .mu.J/pulse at the sample”) having an average power of about 12 mW or less (Para. 0007, “Laser average power is typically in the range of 1-500 mW”), as shown above. 



26. Regarding Claim 8, modified Dantus teaches the method according to Claim 7, as shown above. Modified Dantus does not teach wherein the single amplified femtosecond laser pulse is applied at an energy density below 100 J/cm2. However, in the art of photomodulation, Bourke teaches photoactivation using a fluence of 5.0 mJ/cm2 ((Para. 0608, “Group I, being the experimental, exposed to 0.5 mM ALA for 3 h followed by photoactivation ([+]ALA[+]PDT). This involved incubating the cells at 2, since such a modification would provide the predictable result of Dantus’s laser system being able to provide further health applications and benefits.

27. Regarding Claim 9, Dantus as modified by Bourke teaches the method according to Claim 7, as shown above, wherein the single pulse is for a duration of about 150 femtoseconds (Dantus, Para. 0062, “Pulses ranging from about 10 pJ to about 30 mJ and pulse durations from less than 5 to about 500 fs can be used”).

28. Regarding Claim 12, Dantus as modified by Bourke teaches the method according to Claim 7, as shown above, comprising using energy densities of 1-100 J/cm2 (Bourke, Para. 0608, “Group I, being the experimental, exposed to 0.5 mM ALA for 3 h followed by photoactivation ([+]ALA[+]PDT). This involved incubating the cells at 37.degree. C. in 5% CO.sub.2 for 3 h with 0.5 mM ALA. Following incubation the MCF-7 cells were exposed to red light from a HeNe laser (.lamda. 632.8 nm, &lt;15 mW, Melles Griot, Carlsbad, Calif.) positioned about 5.0 cm above the cells for five minutes at a fluence of 5.0 mJ/cm.sup.2 to photoactivate ALA and subsequently induce apoptosis”).

29. Regarding Claim 13, Dantus as modified by Bourke teaches the method according to Claim 7, as shown above. Modified Dantus does not teach wherein the method further comprises pretreating the 

30. Regarding Claim 14, Dantus as modified by Bourke teaches the method of Claim 7, wherein the photosensitive agent comprises riboflavin, as shown above (Bourke, Para. 0211, “Suitable photoactive agents include, but are not limited to: psoralens and psoralen derivatives, pyrene cholesteryloleate, acridine, porphyrin, fluorescein, rhodamine, 16-diazorcortisone, ethidium, transition metal complexes of bleomycin, transition metal complexes of deglycobleomycin, organoplatinum complexes, alloxazines such as 7,8-dimethyl-10-ribityl isoalloxazine (riboflavin)”).

31. Regarding Claim 15, Dantus teaches the method of nonlinear optical photodynamic therapy of a tissue (abstract), the method comprising exposing the tissue to a single amplified femtosecond laser pulse (“Preferred lasers include: the Hurricane model from Spectra Physics Inc., which is diode pumped and gives 0.8 mJ per pulse with sub-50 fs pulses at 1 kHz; and the CPA-2001+ model from Clark-MXR 

32. Regarding Claim 16, modified Dantus teaches the method according to Claim 15, as shown above. Modified Dantus does not teach wherein the single amplified femtosecond laser pulse is applied at an energy density below 100 J/cm2. However, in the art of photomodulation, Bourke teaches photoactivation using a fluence of 5.0 mJ/cm2 ((Para. 0608, “Group I, being the experimental, exposed to 0.5 mM ALA for 3 h followed by photoactivation ([+]ALA[+]PDT). This involved incubating the cells at 37.degree. C. in 5% CO.sub.2 for 3 h with 0.5 mM ALA. Following incubation the MCF-7 cells were exposed to red light from a HeNe laser (.lamda. 632.8 nm, &lt;15 mW, Melles Griot, Carlsbad, Calif.) 2, since such a modification would provide the predictable result of Dantus’s laser system being able to provide further health applications and benefits.

33. Regarding Claim 17, modified Dantus teaches the method according to Claim 15, as shown above, wherein the single pulse is for a duration of about 150 femtoseconds (Para. 0062, “Pulses ranging from about 10 pJ to about 30 mJ and pulse durations from less than 5 to about 500 fs can be used”).

34. Regarding Claim 20, modified Dantus teaches the method according to Claim 15, as shown above, comprising using energy densities of 1-100 J/cm2 (Para. 0608, “Group I, being the experimental, exposed to 0.5 mM ALA for 3 h followed by photoactivation ([+]ALA[+]PDT). This involved incubating the cells at 37.degree. C. in 5% CO.sub.2 for 3 h with 0.5 mM ALA. Following incubation the MCF-7 cells were exposed to red light from a HeNe laser (.lamda. 632.8 nm, &lt;15 mW, Melles Griot, Carlsbad, Calif.) positioned about 5.0 cm above the cells for five minutes at a fluence of 5.0 mJ/cm.sup.2 to photoactivate ALA and subsequently induce apoptosis”).

35. Regarding Claim 25, modified Dantus teaches the method according to Claim 15, as shown above. Modified Dantus does not teach wherein the method further comprises pretreating the target with a photosensitive agent which is capable of generating free radicals within the treatment volume upon irradiation. However, in the art of photomodulation, Bourke teaches pretreating with photosensitive agent riboflavin ((Para. 0073, “Alternatively, a patient can be treated in vivo with a 

36. Regarding Claim 26, modified Dantus teaches the method of Claim 15, as shown above, wherein the photosensitive agent comprises riboflavin (Para. 0211, “Suitable photoactive agents include, but are not limited to: psoralens and psoralen derivatives, pyrene cholesteryloleate, acridine, porphyrin, fluorescein, rhodamine, 16-diazorcortisone, ethidium, transition metal complexes of bleomycin, transition metal complexes of deglycobleomycin, organoplatinum complexes, alloxazines such as 7,8-dimethyl-10-ribityl isoalloxazine (riboflavin)”).


37. Claims 2, 4, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dantus et al (US 20040089804, hereinafter Dantus), in view of BOURKE JR et al (US 20100016783, hereinafter Bourke), further in view of Raski (US 20110118713, hereinafter Raski).
38. Regarding Claim 2, Dantus as modified by Bourke Dantus teaches the laser beam delivery system according to Claim 1, as shown above. Modified Dantus does not teach wherein wherein the amplified FS laser device is configured to provide a repetition rate of 5 kHz to 50 kHz pulses. However, in 

39. Regarding Claim 4, Dantus as modified by Bourke teaches the laser beam delivery system according to Claim 1, wherein the system is configured to focus 760 nm light, as shown above. Modified Dantus does not teach wherein the system configured to focus 760 nm light with a variable 0.1-0.3 numerical aperture (NA) objective. However, in the art of ophthalmological surgical lasers, Raski teaches a NA of 0.1-0.3 (Para. 0093, “The operating wavelength of the laser engine can be in the infrared or in the visible range. In some embodiments the operating wavelength can be in the 700 nm-2 micron range. In some cases the operating wavelength can be in the 1.0-1.1 micron range, e.g. in infrared lasers based on Yb or Nd” and Para. 0261, “In some implementations, the numerical aperture NA can be adjusted from a first value when a corneal procedure is performed to a second value when an anterior segment procedure is performed. In some implementations the first value is in the range of 0.2-0.5 and the second value is in the range of 0.1-0.3. In some other implementations the first value can be in the range of 0.25-0.35 and the second value can be in the range of 0.15-0.25”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dantus by Raski, i.e. by operating modified Dantus’s laser device at an NA of 0.1-0.3 since such a 

40. Regarding Claim 10, Dantus as modified by Bourke teaches the method according to Claim 7, as shown above. Modified Dantus does not teach wherein the method comprises using regeneratively amplified pulses from 5 kHz to 50 kHz. However, in the art of photomodulation, Bourke teaches the use of a resonator (Para. 0575, “In a preferred embodiment the energy modulation agent system can be designed to serve also as a microresonator having micron or submicron size”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dantus by Bourke, i.e. to add a resonator to Dantus ‘804’s femtosecond laser, to allow Dantus’s laser system to provide further health applications and benefits. Further, in the art of ophthalmological surgical lasers, Raski teaches amplified pulses from 5 kHz to 50 kHz (Para. 0092, “The pulses can have a repeat frequency in the 10 kHz to 100 MHz range, in other embodiments in the 100 kHz to 1 MHz range. Other embodiments may have laser parameters which fall within a combination of these range limits, such as a range of pulse duration of 1-1000 femtosecond”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dantus by Raski, i.e. by operating modified Dantus’s laser device at the pulse amplifications stated above, since such a modification would provide the predictable result of Dantus’s laser system being able to provide further health applications and benefits.

41. Regarding Claim 18, Dantus as modified by Bourke teaches the method according to Claim 15, as shown above. Modified Dantus does not teach wherein the method comprises using regeneratively amplified pulses from 5 kHz to 50 kHz. However, in the art of photomodulation, Bourke teaches the use of a resonator (Para. 0575, “In a preferred embodiment the energy modulation agent .

42. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dantus et al (US 20040089804, hereinafter Dantus), in view of BOURKE JR et al (US 20100016783, hereinafter Bourke), further in view of Oltean et al (US 6299307, hereinafter Oltean).
	43. Regarding Claim 6, Dantus as modified by Bourke teaches the laser beam delivery system according to Claim 1, as shown above. Modified Dantus does not teach wherein the system comprises a tracker that automatically monitors position of a subject or a tissue so that the device is able to compensate for movement of the subject or tissue. However, in the art of ophthalmological surgical lasers, Oltean teaches  wherein the system comprises a tracker that automatically monitors position of a subject or a tissue so that the device is able to compensate for movement of the subject or tissue (Col. 9. Lines 27-45, “Referring to FIG. 9, a method for tracking the relative movement of the eye during a LASIK procedure will now be described. In LASIK procedures, the epithelium, and Bowman's 

	44. Claims 21, 22, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dantus et al (US 20040089804, hereinafter Dantus), in view of BOURKE JR et al (US 20100016783, hereinafter Bourke), further in view of Jester et al (US 20120330291, hereinafter Jester).
45. Regarding Claim 21, Dantus as modified by Bourke teaches the method according to Claim 15, as shown above. Dantus does not teach wherein the tissue treated is a cornea. However, in the art of photodynamic therapy, Jester teaches the treatment of a cornea using an NLO femtosecond laser (title, (Para. 0007, “The illustrated embodiments of the invention are directed to apparatus and methods 
	
	46. Regarding Claim 22, Dantus as modified by Bourke teaches the method according to Claim 21, as shown above, comprising applying specific geometric patterns of collagen crosslinking (CXL) to induce defined and controllable corneal stiffening (Jester, Para. 0007, “The illustrated embodiments of the invention are directed to apparatus and methods of using nonlinear optical (NLO), femtosecond-near infrared lasers used to activate photosensitizing chemicals in the cornea for various corneal treatments including corneal stiffening to treat corneal ectasia, refractive errors and astigmatism as well as provide antimicrobial and tumorcidal effects”).

47. Regarding Claim 24, Dantus as modified by Bourke teaches the method according to Claim 22, as shown above. Modified Dantus does not teach wherein refractive correction of low degrees of myopia, hyperopia, presbyopia and astigmatism is achieved. However, in the art of photodynamic therapy, Jester teaches the treatment of a cornea using an NLO femtosecond laser for refractive correction (Para. 0017, “In the embodiment where the tissue is a cornea the step of selectively focusing the pulsed infrared laser light within the tissue includes providing sufficient intensity and length of irradiation to effectively cause corneal stiffening, flattening and steepening to precisely stiffen, flatten and steepen regions of the cornea to treat astigmatism and refractive errors associated with myopia, 

	48. Regarding Claim 27, Dantus as modified by Bourke teaches the method of Claim 15, as shown above. Modified Dantus does not explicitly teach wherein the pulsed infrared laser light within the tissue provides sufficient intensity and length of irradiation to cause collagen crosslinking (CXL). However, in the art of photodynamic therapy, Jester teaches the treatment of a cornea using an NLO femtosecond laser for refractive correction which uses a pulsed infrared laser light within the tissue that provides sufficient intensity and length of irradiation to cause collagen crosslinking (CXL) (Para. 0011, “In the embodiment where the tissue is a cornea the step of selectively focusing the pulsed infrared laser light within the tissue includes providing sufficient intensity and length of irradiation to cause collagen crosslinking (CXL) effective for corneal stiffening”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dantus by Jester, i.e. by using modified Dantus’s system to treat the cornea in this specific way, since such a modification would provide the predictable result of Dantus’s laser system being able to provide further health applications and benefits.

	49. Regarding Claim 28, Dantus as modified by Bourke teaches the method of Claim 15, as shown above. Modified Dantus does not explicitly teach wherein the pulsed infrared laser light within the tissue provides sufficient intensity and length of irradiation to effectively provide anti- microbial mediation. However, in the art of photodynamic therapy, Jester teaches the treatment of a cornea using 

	50. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dantus et al (US 20040089804, hereinafter Dantus), in view of BOURKE JR et al (US 20100016783, hereinafter Bourke), further in view of Jester et al (US 20120330291, hereinafter Jester), further in view of Raski (US 20110118713, hereinafter Raski).
	51. Regarding Claim 23, Dantus as modified by Bourke teaches the method according to Claim 22 as shown above. Modified Dantus doesn’t teach wherein the method produces 2 diopters or less of corneal flattening and/or steepening. However, in the art of photodynamic therapy, Jester teaches the treatment of a cornea through flattening and/or steepening using an NLO femtosecond laser (abstract, Para. 0180, “Table 2 illustrates a three fixed lens embodiment of Precompensator 200, also shown in FIG. 8A. In Table 2 column 1 shows the lens number, column 2 the refractive power measured in diopters Di (i=1, 2, 3), and column 3 the distance di (i=1, 2) between lenses i and i+1”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dantus by Raski, i.e. by treating the cornea using 2 diopters or less, since 

					     Conclusion
	52. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	53. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	54. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	55. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792
/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792